UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sl 19cr0447 (DLC)
UNITED STATES OF AMERICA,
ORDER

 

-Vve

 

 

a
SADI FOFANA, USI DOSEN ve

Defendant.

eR POPS er ate
ABu-o FLA B ene eee)
wot ter AA a ee Bot Beal

OAQE Manone OT sap t
DENISE COTE, District Judge: 2p 5 az

   

 

 

 

 

 

 

 

Tt IS HEREBY ORDERED that C.J.A. counsel Stephen Turano is
appointed to represent the defendant on the violation of
probation.

Dated: New York, New York
February 5, 2020

fens hh.

ISH COTE
United st whee District Judge
|

 
